Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 3, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  146425 & (39)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  P & M HOLDING GROUP, LLP
            Plaintiff-Appellee,
                                                          SC: 146425
  v                                                       CoA: 307037
                                                          Ct of Claims: 10-74-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellant.
  ______________________________


         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of the application for leave to appeal is considered and the
  application is dismissed with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 3, 2013                       _________________________________________
                                                                              Clerk